Citation Nr: 0618059	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  98-02 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a low back injury for the period prior to 
October 8, 2003.

2.  Entitlement to an rating in excess of 40 percent for 
residuals of a low back injury for the period since October 
8, 2003.

3.  Entitlement to a rating in excess of 10 percent for 
bilateral conjunctivitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1977.

This claim is on appeal from the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).

As a procedural matter, it appears to the Board that the 
veteran may have attempted to raise an issue of an earlier 
effective date for the assignment of his disability ratings.  
If he desires to pursue this issue, he should do so with 
specificity at the RO.  The Board does not have jurisdiction 
of the issue and it is not addressed in this decision. 

The veteran testified before the undersigned Veterans Law 
Judge in September 1998.  A transcript of the hearing is of 
record.  This case was remanded by the Board in June 1999 and 
December 2004 for further development and is now ready for 
disposition.


FINDINGS OF FACT

1.  Neither the pre-amendment nor the amended versions of the 
intervertebral disc syndrome or spine regulations are more 
favorable to this veteran's claim and both will be considered 
as applicable.

2.  Prior to October 2003 and under the pre-amended back 
regulations, the veteran's service-connected back disorder 
was manifested by subjective complaints of pain, numbness, 
and stiffness; and objective findings of spasms, tenderness 
to palpation, positive straight leg raises, and limited range 
of motion, sometimes severe, but generally no more than 
moderate limitation of motion. 

3.  The overall impairment due to the veteran's service-
connected low back disability under the pre-amended 
regulations more nearly approximates severe, but not 
pronounced, intervertebral disc syndrome.  

4.  Since October 2003 and under the amended back 
regulations, the veteran's low back disability has been 
manifested by subjective complaints of on-going back pain, 
radiating down the legs during flare-ups, and stiffness; 
objective findings include limited range of motion, normal 
muscle strength, and a steady gait.  

5.  The evidence does not show ankylosis of the spine, 
incapacitating episodes of intervertebral disc disease 
requiring bedrest, or neurological pathology warranting a 
higher rating.  

6.  The veteran's eye disability is manifested by subjective 
complaints of watery eyes and light sensitivity; the evidence 
does not show active conjunctivitis or chronic residuals 
associated therewith.


CONCLUSIONS OF LAW

1.  Giving the veteran the benefit of the doubt, the criteria 
for a rating of 40 percent, but no more, for residuals of a 
low back injury for the period prior to October 8, 2003, have 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes (DCs) 5003-5010, 5243, 5289, 
5292, 5293, 5295 (2003).

2.  The criteria for a rating in excess of 40 percent for 
residuals of a low back injury for the period since October 
8, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5237, 5242, 
5243 (2005).

3.  The criteria for a rating in excess of 10 percent for 
bilateral conjunctivitis have not been met. 38 U.S.C.A. §§ 
1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.84a, DC 6018 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005). 

The Board notes that while this appeal was pending, the 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, DC 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Further, 
the remaining spinal regulations were amended in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The Board 
will hereafter designate the regulations in effect prior to 
the respective changes as the pre-amended regulations and the 
subsequent regulations as the amended regulations.

The timing of this change requires the Board to first 
consider the claim under the appropriate pre-amended 
regulations for any period prior to the effective date of the 
amended diagnostic codes.  Thereafter, the Board must analyze 
the evidence dated after the effective date of the new 
regulations and consider whether a rating higher than the 
previous rating is warranted.  See VAOPGCPREC 7-2003; Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

I.  Entitlement to a Rating in Excess of 10 Percent for 
Residuals of a Low Back Injury under the Pre-Amended 
Regulations

At a hearing before the Board in September 1998, the veteran 
testified that he experienced pain and muscle spasm in his 
back and that nothing helped.  He was under regular 
chiropractic care.

In order for the veteran to receive a rating higher than 10 
percent for his low back disability under the pre-amended 
regulations, the medical evidence must show the following:

*	favorable ankylosis (30 percent under pre-amended 5289);
*	moderate limitation of motion (20 percent under pre-
amended DC 5292); 
*	severe limitation of motion (40 percent under pre-
amended DC 5292);
*	moderate intervertebral disc syndrome with recurring 
attacks (20 percent under pre-amended DC 5293); 
*	severe intervertebral disc syndrome, recurring attacks, 
with intermittent relief (40 percent under pre-amended 
DC 5293);
*	lumbosacral strain with muscle spasm on extreme forward 
bending, loss or lateral spine motion, unilateral, in 
the standing position; or
*	severe lumbosacral stain with listing of whole spine, 
positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent under 
pre-amended DC 5295).

After reviewing the applicable rating criteria, and the 
reported objective findings and the subjective complaints, 
the Board is of the opinion that a 40 percent evaluation, but 
no more, for the veteran's low back disability is warranted 
under the pre-amended regulations for the period prior to 
October 2003.  

The evidence at the time the veteran filed his claim and 
shortly thereafter was in conflict as to his level of 
disability.  Private medical and chiropractic evidence 
reflected that the veteran had persistent problems with pain 
and muscle spasm, swelling, and lumbosacral fixation.  
However, several VA examinations indicated somewhat less 
severe symptomatology than reported in the private medical 
evidence.  

As an example, in a February 1997 VA examination report, 
physical examination revealed no postural abnormalities, no 
fixed deformities, no muscle spasms, but limited range of 
motion.  The examiner related that there were no signs of 
radiculopathy and negative bilateral straight leg raises.  X-
rays showed no evidence of degenerative disc disease or 
degenerative joint disease.  The final diagnosis was low back 
pain with lumbosacral strain.

In a March 2000 VA examination, the veteran complained of 
daily pain and muscle spasms but denied stiffness, weakness, 
easy fatigability, difficulty with endurance, or periods of 
flare-up.  Medications included Motrin on occasion and he 
used a soft back brace and a cane.  Physical examination 
revealed that he could walk without limp, had a normal gait, 
and could lift himself onto the examination table without 
difficulty.  Sitting posture was good and forward bending was 
normal.  Palpation reflected that the muscles were tense but 
not tender.  Range of motion was reported as forward flexion 
to 80 degrees, left and right flexion to 40 degrees, rotation 
to 25 degrees to the right and 20 degrees to the left.  He 
expressed discomfort at the extremes of motion.  

The veteran could stand on tiptoes and had no pain with 
straight leg raises.  Deep tendon reflexes were 2+ at the 
knees and 1+ at the ankles, sensation was brisk, and there 
was no sensory deficit.  Quadriceps were powerful against 
resistance, movements were well coordinated, and there was no 
weakness or painful motion, but motions were slow as if he 
had some degree of stiffness at the extreme motions.  The 
final diagnosis was lumbar strain, history, mild, with no 
residual abnormality found.

In a January 2002 VA examination, the veteran reported daily 
back pain with stiffness, spasms, difficulty sleeping at 
night, use of Motrin for back pain, and the need for a back 
brace.  Physical examination revealed that the veteran used a 
cane, had a scarcely perceptible limp of the right knee, and 
could lift himself onto the examining table without pain.  

The examiner noted that the veteran's posture was good, there 
was no tenderness with spasms to palpation, musculature was 
tense but without tenderness, and the veteran moved slowly.  
Ranges of motion were reported as forward flexion to 70 
degrees, left and right flexion to 40 degrees, rotation to 20 
degrees on the left and 25 degrees on the right.  

The examiner noted that the veteran stated that the maneuvers 
were not comfortable but he did not evince outright pain.  He 
could stand on tiptoes and heels and had no pain with 
straight leg raises.  The final diagnosis was lumbar strain, 
chronic, mild.  The examiner concluded that the veteran did 
not evince weakness or any excess pain with motion and his 
coordination remained good.

While the VA examinations generally characterized the 
veteran's symptomology as "mild," several private 
physicians/chiropractors described more severe low back 
pathology.  As an example, a July 1996 chiropractic note 
indicated that the veteran had obvious spasms and tenderness 
to palpation, swelling and fixation at L4-L5/S1, lumbar facet 
joint arthropathy, positive straight leg raises, severely 
limited range of motion (forward flexion was 25 degrees (with 
90 as normal), and right lateral flexion was 15 degrees (with 
30 as normal)).  

In October 1997, a private physician related that the veteran 
had stiffness and pain in his lower back.  The veteran 
complained of pain shooting down his legs and pain in his 
lower back but no weakness or numbness.  The diagnosis was 
chronic low back pain with sciatica.  In November 1997, the 
same physician related that the veteran had persistent low 
back pain with muscle spasms, was taking pain medication and 
anti-inflammatory medications, and was participating in 
physical therapy twice a week without relief. 

In July 1999, the veteran's private physician characterized 
the veteran's low back disorder as "debilitating."  At the 
same time, his private chiropractor reported that the veteran 
had difficulty bending, lifting, standing, squatting, 
sitting, driving, sleeping, or walking.  Physical examination 
revealed that ranges of motion were painfully restricted in 
all planes, and palpation revealed tenderness and 
hypomobility and tightness of the L4-S1 facet joint, and 
tenderness of the paralumbar muscles.  

In an April 2002 letter, the veteran's long-time private 
physician indicated that he had treated the veteran for many 
years for pain and stiffness in his back and shooting pain 
down his legs.  He concluded that the veteran was unable to 
work due to his back disability.  This opinion was generally 
shared in one form or another by all his private physicians 
and his private chiropractor.

Private and VA outpatient treatment records reflect on-going 
complaints of and treatment for severe low back pain.  The 
veteran was treated with pain medication, including Darvocet.  
He was diagnosed with degenerative disc disease.  A CT scan 
of the lumbar spine in February 1999 purportedly showed an 
asymmetric disc bulge at L5-S1.  

Taken together, and giving the veteran the benefit of the 
doubt, the persistent chronic pain, complaints of shooting 
pain down the legs suggesting neurological impairment, muscle 
spasms, X-ray evidence of disc disease, and the 
characterization of the veteran's low back disability as 
debilitating more nearly approximates a 40 percent rating 
under DC 5293.  As such, considering the provisions of 
38 C.F.R. § 4.7, the Board concludes that the overall 
pathology more nearly approximates severe intervertebral disc 
syndrome of the lumbar spine, warranting assignment of a 40 
percent rating.

However, in order to warrant a higher than 40 percent rating 
for any time during this appeal under the pre-amended 
regulations, the evidence must show the following:

*	unfavorable ankylosis of the lumbar spine (DC 5289); or
*	"pronounced" intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief (DC 5293).

After a review of the claims file, the Board finds that the 
medical evidence does not support a higher rating under the 
pre-amended disc or spine regulations.  The Board notes that 
40 percent is the maximum rating provided under DCs 5292 for 
limitation of motion and 5295 for lumbosacral strain.

First, the evidence does not show ankylosis (fixation) of the 
lumbar spine.  Turning to the VA examinations, which 
specifically considered range of motions, the March 2000 VA 
examination reported forward flexion to 80 degrees, left and 
right flexion to 40 degrees, rotation to 25 degrees to the 
right and 20 degrees to the left.  

The most recent VA examination undertaken under the pre-
amended regulations noted forward flexion to 70 degrees, left 
and right flexion to 40 degrees, rotation to 20 degrees on 
the left and 25 degrees on the right.  Because the evidence 
does not show ankylosis of the lumbar spine, there is no 
basis under DC 5289 for an increased rating under the pre-
amended spine regulations.

Next, the weight of medical evidence does not show 
"pronounced" intervertebral disc syndrome under the pre-
amended disc regulations.  Specifically, the October 1997 
private medical note indicated that the veteran's 
neurological assessment was "intact," even though the 
veteran reported shooting pain down his leg and the physician 
diagnosed sciatica.  Moreover, the evidence shows essentially 
normal reflexes, and the evidence does not show bowel or 
bladder impairment, or other neurological involvement 
suggesting more significant neurological pathology.  As 
recently as VA examination in March 2005, reflexes, sensation 
and motor strength were normal.

In sum, without evidence of ankylosis or "pronounced" 
intervertebral disc syndrome, such as neurological pathology, 
absent ankle jerk, or other neurological findings, a rating 
in excess of 40 percent under the pre-amended spine and disc 
regulations is not warranted.

II.  Entitlement to a Rating in Excess of 40 Percent for 
Residuals of a Low Back Injury under the Amended Regulations

In October 2003, the veteran underwent a VA examination to 
again assess his low back symptomatology.  As a result of 
that examination, and giving consideration to the amended 
back regulations, his disability rating was increased to 40 
percent.  He was also granted a total disability rating (100 
percent) effective to the date of the examination.  
Nonetheless, as he has not withdrawn the claim for a higher 
rating for his low back disability, the Board will consider 
whether the veteran is entitled to a higher than 40 percent 
rating.

To warrant a higher than 40 percent rating under the amended 
regulations, the evidence must show:

*	unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);
*	associated objective neurological abnormalities 
sufficient to warrant a higher rating under the 
guidance outlined in Note (1);
*	intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks 
during the past 12 months (60 percent);
*	combining separate evaluations for chronic orthopedic 
and neurological manifestations of intervertebral disc 
syndrome.

"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Turning now to the record, the evidence does not support a 
higher rating based on ankylosis.  Specifically, in the most 
recent VA examination report dated in May 2005, the veteran 
was able to forward flex to 70 degrees (90 normal), extension 
to 20 degrees (30 normal), right and left lateral bending 
(lateral flexion) to 25 degrees (30 normal), and right and 
left rotation to 25 degrees (30 normal). 

The previous October 2003 examination reflected that the 
veteran had severely limited range of motion.  Forward 
flexion was reported as 12 degrees (90 normal), backward 
flexion to 0 degrees (30 normal), left lateral flexion to 5 
degrees (30 is normal), and right lateral flexion to 6 
degrees (30 is normal).  An October 2003 X-ray evidence 
revealed no acute process and no interval changes since the 
X-ray in February 1997.  While the October 2003 ranges of 
motion are severely limited, the evidence from neither of the 
two most recent VA examinations, including X-ray evidence, 
does not support a finding of ankylosis of the spine.

Next, as provided in Note (1),38 C.F.R. § 4.71a, DC 5243, the 
Board is directed to evaluate any associated objective 
neurological abnormalities under an appropriate diagnostic 
code.  In this case, the veteran contends that he has 
radiation of pain and numbness into the lower extremities.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2005).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id. 

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 
4.124 (2005).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2005).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  

The ratings for peripheral nerves are for unilateral 
involvement; when bilateral, they are combined with 
application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by 
VA examiners and others, although an element of evidence to 
be considered by the Board, is not dispositive of an issue.  
38 C.F.R. §§ 4.2, 4.6 (2005).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, DC 8520 
(2005).  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  

Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  Id.  
A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.  Further, DC 
8620 refers to neuritis of the sciatic nerve and DC Code 8720 
refers to neuralgia of the sciatic nerve.

Records have not confirmed objective evidence of nerve 
impairment related to a low back disability such that a 
greater than 40 percent rating is warranted for associated 
neurological abnormalities.  In this regard, although the 
veteran has reported on-going pain and numbness in his legs, 
the evidence does not show marked muscular atrophy, a 
defining criteria of a 60 percent rating for peripheral 
neuropathy.  

Of note, the May 2005 VA examination reflected that motor 
strength was normal, there was no atrophy, bilateral calves 
musculature was symmetrical, and gait was uneven but steady.  
While the veteran complained of mid back pain, pulling, and 
weakness after repetitive exercises, the evidence does not 
show marked muscular atrophy.  

In the October 2003 examination, the veteran was unable to 
discuss his low back symptomatology, so very little was 
offered in the way of neurological assessment.  He could not 
raise his legs and he reported muscle tenderness from L2-3 
through S1 and he was diagnosed with severe radiculopathy 
bilaterally to the calf of both legs.  However, no other 
symptoms, such as bowel or bladder dysfunction have been 
reported; thus, there is no other potential compensable 
rating applicable for associated neurological abnormalities.  
Therefore, the evidence does not warrant a higher rating for 
neurological abnormalities.

With respect to a higher evaluation for intervertebral disc 
disease based on incapacitating episodes, the Board finds 
that the medical evidence does not support a higher rating.  
As noted above, a 60 percent rating for intervertebral disc 
syndrome requires incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  An 
"incapacitating episode" is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bedrest prescribed by a physician and treatment by a 
physician.  

In this case, there is no evidence that the veteran has 
experienced acute signs and symptoms due to intervertebral 
disc syndrome that required bedrest and treatment by a 
physician at any time during the appeal process.  While he 
has complained of on-going pain and discomfort, there is no 
indication that he has been ordered bedrest for any period of 
time.  

In addition, the evidence does not show that the veteran had 
ever been hospitalized for intervertebral disc syndrome.  
Therefore, the evidence does not support a higher than 40 
percent rating for intervertebral disc syndrome based on the 
number of incapacitating episodes under the amended disc 
regulations.

Next, considering separate evaluations for chronic 
orthopedic and neurological manifestations, the Board finds 
that the evidence does not support a higher rating at this 
time.  

First, the veteran's chronic orthopedic manifestations are 
represented by limited range of motion of the lumbar spine.  
Under the amended General Rating Formula, a 10 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees.  The 
veteran's current flexion (in May 2005) was reported as 70 
degrees, warranting a 10 percent rating but no more.  

Moreover, the most recent combined range of motion of the 
thoracolumbar spine was 190 degrees in May 2005.  A 20 
percent rating requires a combined range of motion of not 
greater than 120 degrees.  The Board has considered the 
reported ranges of motion at the time of the October 2003 
examinations and finds them so completely out of line with a 
longitudinal review of the medical evidence as to be 
meaningless for an accurate assessment of the veteran's 
disability.  In sum, considering only the veteran's chronic 
orthopedic manifestations, the evidence supports no greater 
than a 10 percent rating.  

The most recent neurologic manifestations of the veteran's 
intervertebral disc syndrome include findings of a normal 
sensory examination, normal bowel and bladder function, and 
monofilament indication of normal sensory perception to the 
feet.  Motor examination was 5 out of  5 strength in the 
lower extremities but straight leg raises were abnormal.  The 
reflexes were normal bilaterally in the lower extremities.  
While the veteran reported daily pain, the evidence does not 
show additional neurologic dysfunction, such as loss of 
bladder control, etc.

Applying this evidence to the diagnostic criteria for 
neurological involvement previously outlined above (DC 8520), 
the Board finds that such symptoms are compatible with, at 
most and resolving all doubt in his favor, a "moderate" 
rating.  In essence, the veteran's neurological manifestation 
is pain.  While significant, beyond that subjective 
complaint, the evidence shows a normal motor examination, 
normal reflexes, and no other organic neurological changes 
such as muscular atrophy or trophic changes. 

As such, the Board finds that the neurologic manifestations 
of lower extremity neuropathy due to intervertebral disc 
syndrome are wholly sensory.  Under the provisions of 
38 C.F.R. § 4.124a, when neurological involvement is wholly 
sensory, the rating should be for the mild, or at the most, 
the moderate degree.  Giving the veteran the benefit of the 
doubt and assigning a "moderate" rating, a 20 percent 
rating is warranted for neurological manifestations under DC 
8520.  The Board notes that the objective clinical evidence 
shows intact sensation.

Accordingly, the Board finds that, under the combined 
criteria, the veteran could be rated as 10 percent rating for 
his chronic orthopedic manifestation of limitation of lumbar 
spine motion and 20 percent for his chronic neurologic 
manifestation of moderate neuropathy.  After combining the 
ratings under 38 C.F.R. § 4.25, the veteran would be entitled 
to no greater than a 40 percent schedular rating.  Therefore, 
the Board finds that a higher evaluation is not warranted for 
a combined orthopedic or neurological evaluation under the 
amended regulations.  

III.  Entitlement to a Rating in Excess of 10 Percent for 
Bilateral Conjunctivitis

At the September 1998 hearing before the Board, the veteran 
testified that his eyes were encrusted when he woke up in the 
morning.  He used cream and eye drops but his vision was 
worse.  He had recently been prescribed new bifocals.  

Refractive errors of the eyes are considered to be 
developmental defects, and are not subject to service 
connection.  See 38 C.F.R. §§ 3.303(c), 4.9 (2005); 
VAOPGCPREC 82-90 (service connection may be granted for 
diseases, but not defects, of congenital, developmental, or 
familial origin).  Nevertheless, service connection may be 
warranted for developmental defects that are subject to 
superimposed injury or disease during service.  See 
VAOPGCPREC 82-90.

"Myopia" is also known as nearsightedness and is a 
refractive error.  See Norris v. West, 11 Vet. App. 219, 220 
(1998); DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1171 (29th 
ed. 2000).  Presbyopia is a visual condition that becomes 
apparent especially in middle age and in which loss of 
elasticity of the lens of the eye causes defective 
accommodation, and inability to focus sharply for near 
vision.  See McNeely v. Principi, 3 Vet. App. 357, 364 
(1992).

The RO rated the veteran's bilateral eye disability as 10 
percent disabling pursuant to 38 C.F.R. § 4.84a, DC 6018 
(2005).  Under DC 6018, a 10 percent evaluation is warranted 
for active conjunctivitis with objective symptoms.  This is 
the highest evaluation available for conjunctivitis.  With 
healed conjunctivitis, the Board is directed to rate on 
residuals and, if no residuals, a noncompensable evaluation 
is warranted.

In a February 1997 VA examination, the veteran was diagnosed 
with chronic conjunctivitis, dry eye syndrome, arcus senicus, 
and presbyopia.  In a March 2000 VA examination, he was 
diagnosed with chronic conjunctivitis with associated 
photophobia in both eyes and conjunctival injection both 
eyes.  Additional diagnoses included myopia, astigmatism, and 
presbyopia, which are not compensable disorders for VA 
purposes.

In a March 2000 VA examination, the veteran complained of 
sunlight sensitivity and reported that he had been diagnosed 
with glaucoma.  Visual acuity testing showed corrected vision 
to 20/20 in both eyes.  After a vision examination, the final 
diagnoses included photophobia, conjuctival infection in both 
eyes, myopia, astigmatism, presbyopia, pinguecula secondary 
to dry eyes, dry eyes, glaucoma suspected secondary to 
asymmetric intraocular pressure, correctable visual acuity, 
but no blepharitis.

In a February 2003 VA examination, the veteran complained of 
worsening watery eyes and light sensitivity.  Visual acuity 
was corrected to 20/25 in the right eye, and 20/20 in the 
left eye.  The cornea of each eye was clear and without signs 
of keratitis.  The final diagnoses included photophobia, 
pingueculea, dry eyes, myopia, astigmatism, and presbyopia.  

In an October 2003 VA examination, the veteran complained of 
blurred vision, eye burning, itching and watering, and 
sensitivity to sunlight.  Visual acuity uncorrected was 
20/100 in the right eye, and 20/100 in the left eye.  Best 
corrected vision was 20/20 in both eyes.  There was no 
evidence of conjunctivitis or any conjunctivitis sequelae.  
The final diagnoses included (i) refractory error, (ii) 
retinal drusen, which the examiner noted was probably an 
early precursor for macular degeneration, not service 
connected, and (iii) chronic open-angle glaucoma, well 
controlled, not service connected.  The examiner commented 
that there were no signs of active or chronic conjunctivitis, 
but that the veteran may have dry eyes which has required 
artificial tears for several years but was not disabling. 

As noted, the veterans current eye disability is rated at 10 
percent, the highest available under DC 6018.  At this 
juncture, the evidence does not show residuals of chronic 
conjunctivitis.  The veteran maintains, in essence, that his 
dry eyes and other eye complaints, such as diminished vision, 
are related to conjunctivitis.  However, the medical evidence 
does not support his contentions.  

Conditions such as presbyopia and myopia are not compensable 
for VA purposes; therefore to the extent that the veteran 
claims worsening vision, the evidence does not show that his 
symptoms are part and parcel of conjunctivitis.  Moreover, 
the evidence does not show any other conjunctivitis-related 
eye symptoms or residuals.  As such, the claim for a higher 
rating for chronic conjunctivitis is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in December 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in December 2004 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The issues on appeal were re-adjudicated and a supplemental 
statement of the case (SSOC) was provided to the veteran in 
October 2005.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

The December 2004 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  The veteran 
was notified of the need to give to VA any evidence 
pertaining to his claims.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of these claims.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the October 2005 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA and the Board 
finds that the provisions of the VCAA have been fully 
satisfied.

The Board finds no prejudicial error in the failure of the RO 
to provide notice as to the effective date of any increased 
rating.  Dingess v. Nicholson,  19 Vet.App. 473 (2006).  To 
the extent that an increased rating has been granted, the RO 
will assign the effective date and so notify the veteran.  To 
the extent that an increased rating has been denied, the 
issue of effective date does not arise.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in February 1997, March 
2000, January 2002, February 2003, October 2003, and May 
2005.  The available medical evidence is sufficient for 
adequate determinations.  Therefore, no further action is 
necessary under the mandate of the VCAA.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a 40 percent rating for residuals of a low 
back injury for the period prior to October 8, 2003, is 
granted subject to regulations governing the payment of 
monetary awards.

The claim for entitlement to an rating in excess of 40 
percent for residuals of a low back injury is denied.

The claim for entitlement to a rating in excess of 10 percent 
for bilateral conjunctivitis is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


